DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 7-25 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 7-25 not been further treated on the merits.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulkerson et al. (US 20130220907 A1), hereinafter referred to as “Fulkerson”.
	Regarding claim 1, Fulkerson teaches A system (5800, see Figure 58-63) comprising: an elongate member (needle of catheter in dialysis system, see Paragraph [0481]) configured to be introduced into vasculature of a patient (catheter is introduced into patient's vasculature, see Paragraph [0481]), wherein the elongate member comprises a pressure sensor (pressure transducer (5808), see Paragraph [0483]) configured to generate a pressure signal indicative of pressure adjacent the elongate member (the pressure transducer (5808) measures pressure pulse of the patient and is located anywhere in the dialysis blood line, see Paragraph [0483]); and processing circuitry (disconnect monitor (5820) and controller (5825)) configured to: receive the pressure signal from the pressure sensor (a pressure signal can be received from the controller via output of processor (5906) see Paragraph [0487-0488]) (see Figure 58-59), detect, based on the pressure signal, dislodgment of the elongate member from the vasculature (processor (5906) computes a correlation between the pressure transducer (5808) and the cardiac reference signal generator (5815) to infer that the venous blood circuit is intact or broken due to a needle or catheter pull out, see Paragraph [0488]) (see Figure 58-59), and generate an output in response to detecting the dislodgment of the elongate member from the vasculature (the controller (5825) triggers appropriate actions, such as sounding an indicative 
Regarding claim 2, Fulkerson further teaches wherein the elongate member comprises at least one of a needle, a catheter, or a cannula (needle of catheter in dialysis system, see Paragraph [0481]).
Regarding claim 3, Fulkerson further teaches wherein the elongate member comprises a venous needle (needle of catheter in dialysis system, see Paragraph [0481]), the system further comprising: an arterial needle configured to be introduced into the vasculature (incoming arterial blood circuit (5802), see Paragraph [0482]); and a dialysis unit (dialyzer (5804)) fluidically coupled to the venous needle and the arterial needle (see Paragraph [0481]) (see Figure 58).
Regarding claim 4, Fulkerson further teaches wherein the dialysis unit (dialyzer (5804)) is configured to dialyze a volume of fluid extracted from the vasculature through the arterial needle and return a volume of dialyzed fluid to the vasculature through the venous needle (see Paragraph [0482])(see Figure 58).
Regarding claim 5, Fulkerson further teaches wherein the processing circuitry (disconnect monitor (5820) and controller (5825)) is configured to generate the output by at least controlling the dialysis unit based on the detection of the dislodgment of the venous needle from the vasculature (the controller (5825) triggers appropriate actions, such as sounding an indicative alarm and/or shutting down the dialysis system completely or partially, see Paragraph [0487-0488]).
claim 6, Fulkerson further teaches wherein the processing circuitry (disconnect monitor (5820) and controller (5825)) is configured to control the dialysis unit by at least causing a dialysis pump of the dialysis unit to stop extracting fluid from the vasculature (the controller (5825) triggers appropriate actions, such as sounding an indicative alarm and/or shutting down the dialysis system completely or partially, see Paragraph [0487-0488]).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/E.R./ (1/11/22)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781
11 January 2022